--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT TERMINATION AGREEMENT


THIS EMPLOYMENT TERMINATION AGREEMENT (the "Agreement") is made and entered into
by and between M. BURKE WELSH, JR., an individual, on behalf of himself, his
spouse, agents, representatives, attorneys, assignees, heirs, executors,
administrators, beneficiaries and trustees ("WELSH"), and PAB BANKSHARES, INC.
(the “COMPANY”) and THE PARK AVENUE BANK (the “BANK”) on behalf of themselves,
their predecessors, successors, all former, current and future related
companies, divisions, subsidiaries, affiliates and parents, and collectively,
their former, current and future directors, officers, employees, agents,
representatives, attorneys, fiduciaries, assignees, heirs, executors,
administrators, beneficiaries and trustees (the “COMPANIES”).   WELSH and the
COMPANIES are sometimes referred to together as the “parties” or individually as
a “party.”


WITNESSETH:


WHEREAS, WELSH is employed as the President and Chief Executive Officer of the
COMPANIES pursuant to an Employment Agreement dated May 1, 2008 (the “Employment
Agreement”), between WELSH and the COMPANIES; and




WHEREAS, WELSH and the COMPANIES desire to fully and finally terminate the
Employment Agreement and resolve any and all obligations that each may have
against the other under the Employment Agreement or otherwise in an amicable
manner;


NOW, THEREFORE, in consideration of the mutual covenants and promises each party
has made to the other as set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, WELSH and the COMPANIES agree as follows:


1.            Termination of Employment and Employment Agreement. Effective on
the date that this Agreement is executed by both parties (the “Termination
Date”), WELSH resigns his employment with the Companies and further resigns as
President, Chief Executive Officer and Director of the COMPANIES.   Except as
provided herein, the terms of the Employment Agreement shall terminate as of the
Termination Date.


2.            General Waiver And Release.  WELSH fully and completely waives,
releases, and forever discharges the COMPANIES from any and all claims, charges,
complaints, actions, causes of action, grievances, controversies, demands,
agreements, contracts, covenants, promises, liabilities, judgments, obligations,
debts, damages (including, but not limited to, actual, compensatory, exemplary
and punitive damages), attorneys' fees and costs and/or any other liabilities of
any kind, nature, description or character which he may have against the
COMPANIES arising out of WELSH’S employment with the COMPANIES, the termination
of his employment with the COMPANIES, and/or any other occurrence whatsoever
before the date that WELSH executes this Agreement, whether known or unknown,
suspected or concealed, and whether presently asserted or otherwise, including,
but not limited to, all claims that the COMPANIES:


 
·
violated public policy or common law (including claims for breach of contract,
promissory estoppel, detrimental reliance, retaliatory discharge, personal
injury, invasion of privacy, negligent hiring, retention or supervision,
defamation, intentional or negligent infliction of emotional distress and/or
mental anguish, intentional or tortious interference with contract, negligence,
or loss of consortium); or


 
1

--------------------------------------------------------------------------------

 

Exhibit 10.1


 
·
violated their personnel policies or handbooks, or any purported contract of
employment, express or implied, between WELSH and the COMPANIES; or



 
·
failed to provide WELSH with any severance pay or other benefits pursuant to the
terms of any employee benefit plan or arrangement of the COMPANIES, violated the
terms of any such employee benefit plan, breached any fiduciary obligation with
respect to such plan or arrangement, or discriminated against WELSH for the
purpose of preventing WELSH from obtaining benefits pursuant to the terms of any
such plan or arrangement, or in any way violated any provision of the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; or



 
·
retaliated against or discriminated against WELSH on the basis of age, sex
(including sexual harassment), race, disability, handicap, national origin, age,
ancestry, religion, sexual orientation, marital status, parental status,
caregiver status, source of income, or any other basis in violation of any city,
local, state or federal laws, ordinances, executive orders, regulations or
constitutions or otherwise violated any city, local, state, or federal laws,
ordinances, executive orders, regulations or constitutions, including Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq., the Equal Pay Act, 29 U.S.C. § 206(d), and
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”).



For the purpose of implementing a full and complete waiver and release, WELSH
expressly acknowledges that the waiver and release he gives in this Agreement is
intended to include in its effect, without limitation, claims that he did not
know or suspect to exist in his favor at the time WELSH executes this Agreement,
regardless of whether the knowledge of such claims, or the facts upon which they
might be based, would materially have affected the settlement of this matter,
and that the consideration given under the Agreement was also for the waiver and
release of those claims and contemplates the extinguishment of any such unknown
claims.


3.            Covenant Not To Sue.  WELSH also agrees not to sue the COMPANIES,
either individually or collectively, in any forum for any claim covered by the
waiver and release set forth in Paragraph 2, except that WELSH may bring a claim
under the ADEA to challenge this Agreement.  If WELSH violates this Agreement by
suing the COMPANIES, other than under the ADEA to challenge this Agreement,
WELSH shall be liable to the COMPANIES for their reasonable attorneys’ fees and
other litigation costs incurred in defending against such a lawsuit.


4.            Rights And Claims Excluded From Waiver And Release.  This
Agreement does not waive any rights that cannot be waived by law, including
WELSH’S right to file an administrative charge of discrimination.  WELSH is
waiving, however, any right to monetary recovery should any administrative
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on his behalf.


5.            Non-Admission Of Liability.  WELSH acknowledges that nothing
contained in this Agreement, nor any of the acts taken thereunder, shall be
deemed or construed as an admission of liability of any violation of any
applicable law, ordinance, order, regulation, or constitution of any kind.

 
2

--------------------------------------------------------------------------------

 

Exhibit 10.1


6.            Future Cooperation.  Upon reasonable advance notice from the
COMPANIES, following the Termination Date, WELSH shall make himself available to
the COMPANIES or their designated representatives for the purposes of:  (a)
providing information regarding the projects, files, and matters on which WELSH
worked for the purpose of transitioning such projects; and (b) providing
information and/or testimony regarding any other matter, file, project, and/or
client with whom WELSH was involved while employed with the COMPANIES.


7.            Future Assurance.  Upon a reasonable request by the COMPANIES,
WELSH agrees to take any and all actions, including, without limitation, the
execution of certificates, documents, or instruments necessary or appropriate to
give effect to the terms and conditions set forth in this Agreement.


8.            Consideration.


(a)           In consideration for WELSH’S agreement to terminate the Employment
Agreement, to fully release the COMPANIES from any and all claims under the
Employment Agreement or otherwise, and the other duties and obligations of WELSH
contained herein, the parties agree, subject to Paragraph 18 below, that the
BANK shall pay severance to WELSH in a total, gross amount of Seven Hundred
Thirty Thousand Dollars ($730,000), less any amounts required to be withheld
under applicable law.  The COMPANIES will issue to WELSH an IRS Form W-2
indicating the amount withheld under applicable law.  Such payment shall be made
as soon as administratively feasible following the expiration of the revocation
period applicable to this Agreement, but in no event later than May 30, 2009.


(b)           Notwithstanding anything else contained herein to the contrary, no
payment shall be made or benefits delivered under this Agreement (other than
payments required to be made by the COMPANIES pursuant to Paragraph 9 below)
unless and until the applicable revocation period to this Agreement has expired
without WELSH having elected to revoke the Release.  WELSH agrees and
acknowledges that he would not be entitled to the consideration described herein
absent execution of this Agreement.


9.            Other Benefits.


(a)           Nothing in this Agreement shall:


(i)            alter or reduce any vested, accrued benefits (if any) WELSH may
be entitled to receive under any 401(k) plan established by the COMPANIES, which
shall be paid in accordance with the terms of the 401(k) plan;


(ii)           affect WELSH’S right (if any) to elect and pay for continuation
of WELSH’S health insurance coverage under COMPANIES’ health plans pursuant
to  the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or other
applicable law concerning health care continuation coverage;


(iii)           affect WELSH’S right (if any) to receive (i) any Base Salary, as
defined in the Employment Agreement, that accrues through the Termination Date
but is unpaid, (ii) any reimbursable expenses that WELSH incurs before the
Termination Date but are unpaid, provided Welsh has provided substantiation of
such expenses, (iii) any unused paid time off days (including vacation days)
accrued through the Termination Date, all of which shall be paid as soon as
administratively practicable (and in any event within thirty (30) days) after
the Termination Date;

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
 (iv)         affect WELSH’s right to continue to receive his health care
benefits through the Termination Date, as in effect as of the date hereof, which
health care benefits will continue through the Termination Date, except with
respect to any changes in benefits that are applicable generally to the other
executives of the COMPANIES; or


(vi)           alter or reduce the vested benefits to which WELSH is entitled
under any of the COMPANIES’ other benefit plans (including any stock option
plans), which shall be paid in accordance with the terms of those plans.
 
10.           Additional Consideration.


(a)           Mutual Confidentiality.  The parties agree that, as a condition
of, and as further consideration for, this Agreement, they shall keep strictly
confidential the circumstances leading up to the termination of WELSH’S
employment with the COMPANIES, the terms and provisions of this Agreement, and
all of the discussions, conversations, and negotiations leading to the execution
of this Agreement, and the parties shall not directly or indirectly disclose,
reveal, publicize, publish, or in any other manner communicate to or with any
other person, any of the foregoing, except to any attorney(s) or tax advisor(s),
or as required by law, or by WELSH to his spouse.  Any such disclosure to the
parties’ attorney(s), or tax advisor(s), or by WELSH to his spouse, will be made
only if those persons must have such information for the performance of his or
her responsibilities and each of those individuals must be informed of the
confidential nature of this Agreement. WELSH agrees that if he violates
Paragraph 10(a) of this Agreement, he has breached this Agreement, the COMPANIES
will be irreparably harmed as a matter of law and will be entitled to immediate
injunctive relief.   Notwithstanding the foregoing, WELSH may tell prospective
employers the dates of his employment, the positions held, the evaluations
received, and WELSH’S duties and responsibilities and salary with the COMPANIES.


(b)           Mutual Non-disparagement.  The parties agree that, as a condition
of, and as further consideration for, this Agreement, they will not engage in,
or induce other persons or entities to engage in, any harassing or disparaging
conduct or negative or derogatory statements directed at WELSH or the COMPANIES
or any of the COMPANIES’ affiliates at any time in the future.  Notwithstanding
the foregoing, this Paragraph 10(b) may not be used to penalize WELSH or the
COMPANIES for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.


11.           Indemnification.  To the fullest extent provided in the COMPANIES’
by-laws and by Georgia law, the COMPANIES shall indemnify and defend WELSH
against any and all future claims and civil actions arising out of his
employment as President and Chief Executive Officer of the COMPANIES.


12.           Other Agreements By WELSH.  WELSH also agrees that:


 
·
he is entering into this Agreement knowingly, voluntarily, and with full
knowledge of its significance.  WELSH has not been coerced, threatened, or
intimidated into signing this Agreement;



 
·
he has carefully read this Agreement and fully understands all of the provisions
of this Agreement;


 
4

--------------------------------------------------------------------------------

 

Exhibit 10.1


 
·
any information provided to him about the terms of this Agreement by the
COMPANIES does not constitute legal advice, that he understands that the
COMPANIES’ outside counsel is not his attorney and that the COMPANIES have
expressly advised him to consult with his own attorney about the terms of this
Agreement;



 
·
he understands that he has at least Twenty-One (21) days to consider the
Agreement prior to signing it and shall have seven (7) days following the
execution and delivery of this signed Agreement to revoke said Agreement in
writing by delivering written notice of such revocation upon the attorney for
the COMPANIES, Richard Gerakitis, Troutman Sanders LLP, 600 Peachtree Street,
N.E., Suite 5200, Atlanta, Georgia 30308-2216.  Written notice may be given via
facsimile to Richard Gerakitis at 404-962-6568 if advance notice of this
facsimile is provided by a telephone call or voice mail to 404-885-3328.  If
WELSH does not revoke the signed Agreement on or before the close of business
(5:00 p.m. Eastern Time) of the seventh day after he delivers the signed
Agreement, the entirety of the Agreement shall immediately become
effective.  However, if WELSH revokes the Agreement, he understands that he will
not receive any benefits pursuant to the Agreement;



 
·
in signing this Agreement, he does not rely on and has not relied on any
representation or statement (written or oral) not specifically set forth in this
Agreement; and



 
·
he was not coerced, threatened, or otherwise forced to sign this Agreement, and
he is voluntarily signing and delivering this Agreement of his own free will.



13.           Return of All Property and Information of the COMPANIES.  WELSH
agrees to return all of the COMPANIES’ property within seven (7) days following
the Termination Date. To the extent that WELSH is provided with information of
the COMPANIES in connection with performance of duties pursuant to Paragraph 6
of this Agreement, he shall retain such information only for so long as it is
necessary for the performance of such duties and shall return all of the
COMPANIES’ information at any time upon the COMPANIES’ request.


14.           Restrictive Covenants.
 
(a)           Definitions.  For purposes of this Agreement, the following terms
shall have the following respective meanings:


(i)           “Business of the Companies” means the services of banking and the
provision, selling, marketing, or distribution of products and/or services that
are the same, or substantially the same, as those sold, marketed, distributed,
or provided, by the COMPANIES during the term of the Employment Agreement.


(ii)           “Confidential Information” means any secret or confidential
information or know-how and shall include, but shall not be limited to, the
plans, strategic plans, budgets, customers, costs, prices, uses, and
applications of products and services, results of investigations, studies owned
or used by the COMPANIES, and all products, processes, compositions, computer
programs, and servicing, marketing or operational methods and techniques at any
time used, developed, investigated, made or sold by the COMPANIES, before or
during the term of the Employment Agreement, that are not readily available to
the public or that are maintained as confidential by such person.

 
5

--------------------------------------------------------------------------------

 

Exhibit 10.1


 (iii)           “Material Contact” means contact in person, by telephone, or by
paper or electronic correspondence in furtherance of the Business of the
Companies while employed by the COMPANIES.


(iv)           “Restricted Territory” means, and is limited to, the the counties
of Henry, Newton, Spalding, Fayette, Butts, Clayton, Fulton, DeKalb, Gwinnett,
Cobb, Forsyth, Hall, Lowndes, Cook, Grady and Decatur in the State of Georgia
and the counties of Duval, St. John and Marion in the State of Florida.  WELSH
acknowledges and agrees that this is the area in which the COMPANIES conduct
Business at the time of the execution of this Agreement, and in which WELSH had
responsibility on behalf of the COMPANIES during his employment.


(b)           Non-Competition.  WELSH agrees that for a period of twelve (12)
months following the Termination Date, WELSH will not, either for himself or on
behalf of any other person or entity, compete with the Business of the Companies
within the Restricted Territory by performing activities involving the Business
of the Companies which are the same as or similar to those performed by WELSH
for the COMPANIES while employed by the COMPANIES.


(c)           Non-Solicitation of Customers.  WELSH agrees that for a period of
twelve (12) months following the Termination Date, WELSH shall not, directly or
indirectly, solicit any actual or prospective customers of COMPANIES with whom
WELSH had Material Contact, for the purpose of selling any products or services
which compete with the Business of Companies.


(d)           Non-Recruitment of Employees or Contractors.  WELSH agrees that
for a period of twelve (12) months following the Termination Date, WELSH will
not, directly or indirectly, solicit or attempt to solicit any employee or
contractor of the COMPANIES with whom WELSH had Material Contact, to terminate
or lessen such employment or contract.


(e)           Non Disclosure of Confidential Information. WELSH agrees to
maintain in confidence, not disclose to any person, or use to the benefit of
WELSH any Confidential Information of any person received by WELSH as a result
of WELSH’s employment with the COMPANIES.


(f)           Acknowledgments.  WELSH hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Paragraph 14 hereof are
reasonable as to time, scope and territory given the COMPANIES’ need to protect
their business, customer relationships, personnel, and Confidential
Information.  In the event any covenant or agreement in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.  WELSH
acknowledges and represents that WELSH has substantial experience and knowledge
such that WELSH can readily obtain subsequent employment which does not violate
this Agreement and that the restrictive covenants contained in this Paragraph 14
are intended to supersede the restrictive covenants contained in the Employment
Agreement.

 
6

--------------------------------------------------------------------------------

 

Exhibit 10.1


 (g)           Specific Performance.  WELSH acknowledges and agrees that any
breach of the provisions of this Paragraph 14 by him will cause irreparable
damage to the Companies, the exact amount of which will be difficult to
determine, and that the remedies at law for any such breach will be
inadequate.  Accordingly, WELSH agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, the COMPANIES shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, to enforce or prevent any violation of any of the provisions of
this Paragraph 14 by the WELSH.


(h)           Limitation. The ownership or control of up to five percent (5%) of
the outstanding securities of any class of a bank or bank holding company doing
business in the Restricted Territory, which has a class of securities registered
under the Securities Exchange Act of 1934, as amended, shall not be deemed to be
a violation of the provisions of this Paragraph 14.


15.           Entire Agreement/Severability.  This Agreement sets forth the
entire agreement between WELSH and the COMPANIES and supersedes any other
written or oral understandings (except for any Consulting Agreement WELSH may
have entered into with the COMPANIES) unless specifically excluded
herein.  WELSH and the COMPANIES agree that if any phrase, clause or provision
of this Agreement is declared to be illegal, invalid or unenforceable by a court
of competent jurisdiction, such phrase, clause or provision shall be deemed
severed from this Agreement, but will not affect any other provisions of this
Agreement, which shall otherwise remain in full force and effect.  If any
phrase, clause or provision in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive by a court of competent jurisdiction, it shall not
be stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible within reasonable bounds.  If
any waiver, release or covenant not to sue set forth in Paragraphs 2 and 3 is
deemed to be illegal, invalid or unenforceable in whole or in part, the
COMPANIES’ obligations under this Agreement shall be nullified.


16.           No Assignment.  WELSH may not assign this Agreement, in whole or
in part, without the prior written consent of the COMPANIES, and any attempted
assignment not in accordance herewith shall have no force or effect.




17.           Construction of Agreement and Venue for Disputes.  This Agreement
shall be deemed to have been jointly drafted by WELSH and the COMPANIES and
shall not be construed more strongly against either party.  This Agreement shall
be governed by the laws of the State of Georgia, and the parties agree that any
actions arising out of or relating to this Agreement or WELSH’S employment with
the COMPANIES, or the termination of WELSH’S employment with the COMPANIES,
shall be brought exclusively in either the United States District Court for the
Southern District of Georgia, Valdosta Division or the State or Superior Courts
of Lowndes County, Georgia.

 
7

--------------------------------------------------------------------------------

 

Exhibit 10.1


18.           Code Section 409A.  Notwithstanding any other provision of this
Agreement, it is intended that any payment or benefit which is provided pursuant
to, or in connection with, this Agreement that is considered to be deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be provided and paid in a manner, and at such time,
as complies with the applicable requirements of Section 409A of the Code.  It is
intended that the termination of employment under this Agreement shall be a
"separation from service" within the meaning of Section 409A of the Code, where
it is reasonably anticipated that WELSH will either perform no further services
for the COMPANIES after such date or that the level of bona fide services WELSH
will perform after that date (whether as an employee or independent contractor)
will permanently decrease to no more than 20 percent of the average level of
bona fide services he performed over the immediately preceding 36-month period
(or, such lesser period as WELSH provided service to the  COMPANIES).  For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code. If WELSH is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) and any stock of the COMPANIES (or any of their affiliates) is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A and which is payable as
a result of separation from service shall be delayed for six (6) months after
WELSH experiences a “separation from service” or, if earlier, until WELSH’s
death, as required by Section 409A(a)(2)(B)(i) of the Code (the "409A Deferral
Period").  The payments that would otherwise have been made in the 409A Deferral
Period shall be accumulated and paid in a lump sum as soon as the 409A Deferral
Period ends.  However, the payments and benefits provided hereunder are intended
to be exempt from the definition of “deferred compensation” for purposes of
Section 409A of the Code and therefore, not subject to delay during the 409A
Deferral Period.  Notwithstanding the foregoing, neither the COMPANIES, nor any
of their affiliates, nor any of their officers, directors, employees or
representatives shall be liable to WELSH if any payments or benefits provided
hereunder are considered deferred compensation or for any interest, taxes or
penalties resulting from non-compliance with Section 409A of the Code.





 
M. BURKE WELSH, JR.
           
/s/ M. Burke Welsh, Jr
           
Date:
4/6/09
                   
FOR PAB BANKSHARES, INC.
           
/s/ Thompson Kurrie, Jr.
           
Title:
Vice Chairman
           
Date:
4/6/09
                   
FOR THE PARK AVENUE BANK
           
/s/ Thompson Kurrie, Jr.
           
Title:
Vice Chairman
           
Date:
4/6/09
 

 
 
8

--------------------------------------------------------------------------------